STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STEVON ARCHIE NO. 2022 CW 0729
VERSUS

DEPUTY JOHN DOE; SHERIFF SID
GAUTHREAUX EX OFFICIO AS

SHERIFF OF EAST BATON ROUGE

PARISH; M. SGT. STEVEN

BRADHAM; AND STATE OF

LOUISIANA THROUGH LOUISIANA

DEPARTMENT OF PUBLIC SAFETY

AND CORRECTIONS DIXON AUGUST 12, 2022
CORRECTIONAL CENTER

 

In Re: Sid J. Gautreaux, III, in his capacity as the Sheriff
of East Baton Rouge Parish, applying for supervisory
writs, 20th Judicial District Court, Parish of East
Feliciana, No. 46,981.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED.

JMG
EW

Whipple, C.J., concurs and would deny the writ application
on the showing made.

COURT OF APPEAL, FIRST CIRCUIT

ASnD)

DEPUTY CLERK OF COURT
FOR THE COURT